PER CURIAM.
After the appellant violated his noncom-pete agreement with his former employer, the trial court enjoined him from breaching that agreement any further. He continued to do so, and the trial court then entered the order which is the subject of this appeal in which appellant was found in contempt. We affirm the order in all respects, except for the fact that it is not limited to the same geographical area as is provided in the non-compete agreement and the earlier injunction. We therefore remand for that purpose.
Affirmed in part and reversed in part.
GLICKSTEIN, KLEIN and SHAHOOD, JJ., concur.